United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, PLAZA STATION,
Pasadena, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-209
Issued: June 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2007 appellant filed a timely appeal from a May 9, 2007 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for a
prerecoupment hearing and a May 18, 2007 merit decision finding that she received an
overpayment of compensation and that she was at fault in its creation. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the overpayment decision and over the
May 9, 2007 nonmerit decision.
ISSUES
The issues are: (1) whether the Office properly denied appellant’s request for a
prerecoupment hearing; (2) whether appellant received an overpayment of $5,622.23 for the
period August 7 through November 4, 2000 because she received compensation from the Office
and sick and annual leave from the employing establishment; and (3) whether the Office properly
found that she was at fault in creating the overpayment, thereby precluding waiver of the
recovery of the overpayment.

FACTUAL HISTORY
This case is before the Board for the second time. On February 28, 2007 the Board
affirmed an August 11, 2005 decision reducing appellant’s compensation to zero effective
September 14, 2004 as her actual earnings as a video coding specialist fairly and reasonably
represented her wage-earning capacity.1 The Board also affirmed in part and set aside in part a
May 11, 2006 hearing representative’s decision affirming the loss of wage-earning capacity
determination and finding that the Office properly calculated appellant’s pay rate for
compensation purposes. The Board determined that the Office erred in calculating appellant’s
pay rate for compensation purposes from August 7, 2000 to September 14, 2004.2 The Board
found that, as appellant did not establish entitlement to compensation prior to August 7, 2000,
the Office should have paid her compensation based on the pay rate in effect on that date of
$766.71 per week. The hearing representative acknowledged that the Office owed appellant
additional compensation because it paid her at an inaccurate pay rate but found that it corrected
the error by subtracting the amount it owed her from an overpayment that was created when she
received compensation for total disability from August 7 to November 2, 2000 while also
receiving leave from the employing establishment. The Board noted that such an offset was
improper as it might permit an unrestricted recovery of the offset portion of the overpayment
without regard to the relevant factors set forth in the Office’s regulations. The Board remanded
the case for the Office to further develop the issue of the appropriate pay rate. The findings of
fact and conclusions of law from the prior decision are hereby incorporated by reference.
The record establishes that appellant received sick and annual leave from the employing
establishment from August through November 2000. She also received compensation for
disability from the Office during this period. On March 6, 2007 the Office informed appellant of
its preliminary determination that she received an overpayment of compensation in the amount
of $5,622.23 because she received compensation for total disability from August 7 through
November 4, 2000 while also receiving leave from the employing establishment. The Office
noted that the period did not include 24 hours of leave without pay used from October 10 to 13,
2000 and 6 hours of leave without pay used from November 3 to 4, 2000. The Office further
found that appellant received compensation at an inaccurate pay rate from August 7, 2000
through September 13, 2004. The Office related “[T]he claimant’s pay rate was tentatively
determined using the pay rate effective on March 10, 2000 as it was unclear at the time whether
compensation would be paid back to March. Therefore, the annual salary of $39,515.00
($759.90 per week) was used instead of the correct annual salary in effect on August 7, 2000 of
$39,869.00 ($766.71 per week).” The Office calculated that, using the correct pay rate and
excluding the dates she received leave from the employing establishment, it owed appellant
1

Docket No. 06-1620 (issued February 28, 2007). Appellant, a 43-year-old window clerk, filed an occupational
disease claim on January 25, 2001, which the Office accepted for cervical and right shoulder strain. The Office paid
her compensation beginning August 7, 2000 based on her pay rate effective March 10, 2000, the date she claimed
compensation for disability. Appellant had not established entitlement to compensation for disability before
August 7, 2000. The Office indicated, however, that it would pay appellant compensation based on her March 10,
2000 pay rate of $39,515.00 a year, or $759.90 per week, to prevent a possible overpayment of compensation. The
Office asserted that it would owe her additional compensation based on her August 7, 2000 pay rate of $39,869.00
per year if she did not establish entitlement to compensation beginning March 10, 2000.
2

See supra note 1.

2

$119,195.32 for the period August 7, 2000 through September 13, 2004. The Office paid her
$124,817.55 in compensation at the incorrect rate and during the time she received leave from
the employing establishment, which resulted in an overpayment of $5,622.23. The Office
informed appellant of its preliminary finding that she was at fault in creating the overpayment as
she should have known that she could not receive leave and compensation for disability at the
same time. It requested that she complete the enclosed overpayment recovery questionnaire and
notified her that, within 30 days of the date of the letter, she could request a telephone
conference, a final decision based on the written evidence or a prerecoupment hearing.
By letter dated April 4, 2007, postmarked April 6, 2007, appellant challenged the finding
that she received an overpayment of compensation. She argued that receiving leave differed
from receiving compensation. Appellant returned the overpayment recovery questionnaire with
notations that its questions were inapplicable. She also marked through the option to request a
telephone conference or a decision based on the written evidence. Appellant did not mark
through the request for a hearing.
In a decision dated May 9, 2007, the Office denied appellant’s request for a
prerecoupment hearing as a matter of right on the grounds that it was untimely. The Office
found that she could submit evidence regarding the overpayment to the Office.
By decision dated May 18, 2007, the Office finalized its preliminary determination that
appellant received a $5,622.23 overpayment of compensation for the period August 7 through
November 4, 2000, excluding 24 hours of leave without pay from October 10 to 13, 2000 and 6
hours of leave without pay from November 3 to 4, 2000. It excluded from the overpayment the
underpayment that was created when it paid her at an inaccurate pay rate from August 7, 2000
through September 13, 2004. The Office also finalized its finding that appellant was at fault in
creating the overpayment as she should have known that she could not receive compensation for
disability and leave from the employing establishment. The Office found that she should
forward a check for the full amount to repay the overpayment.
LEGAL PRECEDENT -- ISSUE 1
The Office’s procedures on the recovery of overpayments are found in the Code of
Federal Regulations at 20 C.F.R. § 10.321. The regulations provide that, before collecting an
overpayment, the Office must provide the claimant with written notice of the fact and amount of
overpayment, the finding of fault, the right to submit evidence challenging the fact, amount or
finding of fact and the right to request waiver of the overpayment.3 The regulations also provide
that a claimant is entitled to submit additional evidence in writing or at prerecoupment hearing,
that a prerecoupment hearing must be requested within 30 days of the date of the written notice
of overpayment and that failure to request the hearing within this 30-day time period shall
constitute a waiver of that right.4

3

20 C.F.R. § 10.431.

4

20 C.F.R. § 10.432.

3

ANALYSIS -- ISSUE 1
The Office notified appellant of its preliminary determination that she received an
overpayment of compensation in a letter dated March 6, 2007. The Office informed her that she
could request a telephone conference, a prerecoupment hearing or a final decision based on the
written evidence within 30 days of the date of the letter. Appellant requested a prerecoupment
hearing by letter postmarked April 6, 2007. As her request was postmarked more than 30 days
after the Office’s notification of overpayment, it was untimely. Thus, under the regulations
appellant waived her right to a prerecoupment hearing.5 Accordingly, the Office properly denied
her request for a prerecoupment hearing.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Federal Employees’ Compensation Act6 provides that when an
overpayment has been made to an individual because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Office by decreasing later payments to which the
individual is entitled.7 The Office’s regulations state in pertinent part: “compensation for wage
loss due to disability is available only for any periods during which an employee’s work-related
medical condition prevents him or her from earning the wages earned before the work-related
injury.”8
Section 8116(a) of the Act provides that an employee who is receiving compensation for
an employment injury may not receive wages for the same time period.9 Section 8118(c) of the
Act provides that compensation for disability does not begin until termination of continuation of
pay or the use of annual or sick leave ends.10
ANALYSIS -- ISSUE 2
The Board finds that the Office properly determined that appellant received an
overpayment of compensation. From August 7 through November 4, 2000, she received wageloss compensation for total disability from the Office and sick and annual leave from the
employing establishment.11 As appellant used leave from the employing establishment, she was
not entitled to receive compensation for disability from the Office.12 She thus received an
overpayment of compensation from August 7 through November 4, 2000, excluding 30 hours of
5

Id.

6

5 U.S.C. §§ 8101-8193.

7

Id. at § 8129.

8

20 C.F.R. § 10.500.

9

5 U.S.C. § 8116(a).

10

Id. at § 8118(c).

11

The Office properly excluded from this period 30 hours of leave without pay.

12

5 U.S.C. § 8118(c).

4

leave without pay, because she received both leave from the employing establishment and
compensation for total disability from the Office.
The Board further finds that the Office properly determined that she received an
overpayment of $5,622.23. The Office calculated that it should have paid appellant $119,195.32
from August 7, 2000 to September 14, 2004 using the appropriate higher pay rate in effect on
August 7, 2000 of $766.71 and excluding the periods in which she received leave from the
employing establishment.13 The Office subtracted $119,195.32 from $124,817.55, the amount of
compensation it paid her using the incorrect pay rate and during the time she received leave from
the employing establishment from August 7 to November 4, 2000, to find a total overpayment of
$5,622.23.
Appellant has not challenged the amount of the overpayment but instead contends that
she is entitled to receive both leave and compensation. She asserts that she needed to take paid
leave rather than leave without pay in order to protect her position. The Act, however,
specifically prohibits receiving wage-loss compensation from the Office while using annual or
sick leave.14
Appellant further argues that the Office should not have withheld its underpayment of
compensation during the period August 7, 2000 to September 14, 2004 when it paid her at an
inaccurate pay rate as a partial recovery of the overpayment. Such an offset is not allowed if it
permits an unrestricted recovery of the offset portion of the overpayment without regard to the
factors set forth in the Office’s regulations for considering waiver as it denies an appellant due
process rights with respect to the amount offset.15 In this case, however, the Office found that
she was at fault in the creation of the overpayment and thus not entitled to wavier of the recovery
of any portion of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 8129(b) of the Act16 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.” Section 10.433 of the Office’s implementing regulations17
provides that, in determining whether a claimant is at fault, the Office will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
13

On prior appeal, the Board found that the Office should have paid appellant based on the pay rate in effect on
August 7, 2000, the date disability began. See supra note 1.
14

5 U.S.C. § 8118(c).

15

Id.

16

5 U.S.C. § 8129(b).

17

20 C.F.R. § 10.433.

5

“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be incorrect.”
The regulation further provides that each recipient of compensation benefits is
responsible for taking all reasonable measure to ensure that payments he or she receives from the
Office are proper.18 Whether the Office determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the overpayment.19
The degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.20
ANALYSIS -- ISSUE 3
The Office found that appellant was at fault in the creation of the overpayment because
she accepted payments which she knew or should have known to be incorrect. The Office must
show that, at the time appellant received the compensation checks in question, she knew or
should have know that the payment was incorrect.21 With respect to whether an individual is
with fault, section 10.433(b) provides that the issue of fault depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the complexity of
those circumstances and the individual’s capacity to realize that he or she is being overpaid.22
Appellant received sick or annual leave from the employing establishment while also
receiving compensation for total disability from the Office for the period August 7 through
November 4, 2000, excluding 30 hours of leave without pay. The question is whether she
accepted payments she knew or should have known to be incorrect when she accepted the
Office’s compensation payments.
The Board finds that appellant was at fault in creating the overpayment which occurred
from August 7 through November 4, 2000. She acknowledged that she took leave during the
time in question but contends that she is entitled to both compensation and leave. In applying the
tests to determine fault, the Office applies a “reasonable person” test.23 While appellant argued
that she was entitled to both disability compensation and leave, it was not reasonable for her to
expect that she could receive compensation for total disability from the Office and also sick or

18

Id.

19

Id. at § 10.433(b).

20

Id.

21

See Otha J. Brown, 56 ECAB 228 (2004); Karen K. Dixon, 56 ECAB 145 (2004).

22

Supra note 19.

23

Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

6

annual leave from the employing establishment. The Board thus finds that, under the
circumstances of the case, she is not without fault in the creation of the overpayment.24
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a prerecoupment
hearing. The Board further finds that she received an overpayment of $5,622.23 for the period
August 7 through November 4, 2000 because she received compensation from the Office and
sick and annual leave from the employing establishment and that she was not without fault in
creating the overpayment, thus precluding waiver of the recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 18 and 9, 2007 are affirmed.
Issued: June 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

24

The Board does not have jurisdiction to review the Office’s finding that she should repay the entire amount of
the overpayment in full. The Board’s jurisdiction is limited to reviewing those cases where the Office seeks
recovery from continuing compensation under the Act. See 20 C.F.R. § 10.441(a); Ronald E. Ogden, 56 ECAB
278 (2005).

7

